Citation Nr: 0532440	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-06 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post operative 
patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1980 to 
October 1988.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut in April 2002, which assigned a temporary 100 
percent convalescent rating, effective from December 27, 
2000, to January 31, 2001; but denied an increased schedular 
rating for the post-operative left knee condition, from 
February 1, 2001 forward.  In his April 2002 notice of 
disagreement (NOD), the veteran disagreed with the denial of 
an increased schedular rating.

The veteran was afforded a local hearing at the RO in April 
2003, and a videoconference hearing before the undersigned 
Veterans Law Judge, in September 2004.

This case was previously before the Board in November 2004, 
at which time it was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development to include a VA medical examination.  
Regrettably, remand is again required.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Thus, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.

REMAND

The November 2004 Board remand ordered that the veteran 
undergo a new examination to determine the severity of the 
his postoperative left patellofemoral syndrome.  The claims 
file was to be made available to the examiner for review.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In that case, the Court held that the Board 
erred in failing to return a VA examination report as 
inadequate where the orders in a prior Board remand were not 
complied with.

Although the examination was conducted in April 2005, the 
examiner stated that the claims file was not available for 
review, although she had reviewed available clinical records.  

In addition, the examiner noted an MRI was scheduled for May 
31, 2005, and that an addendum would be provided.  Although 
the MRI report was subsequently mailed to the Board by the RO 
in October 2005 (without a waiver of RO consideration), it 
does not appear that the examiner has, in fact, reviewed 
those results and provided an addendum.  

Thus, while the Board appreciates the thorough and detailed 
examination provided by the examiner in April 2005, the Board 
regrettably finds that remand is necessary to permit the 
examiner to review the claims file and the May 31, 2005 MRI 
report, and to provide the promised addendum.  Upon such 
review, it would be helpful to the Board for the examiner to 
indicate whether any instability noted on the April 2005 
examination and/or May 2005 MRI, is, in the examiner's 
opinion, slight, moderate, or severe in degree.

For the foregoing reasons, this case is REMANDED for the 
following:

1.  The RO should forward the claims file 
and a copy of this remand to the examiner 
who conducted the April 2005 VA joints 
examination, if available.  The examiner 
is asked to review the claims file, as 
well the results of the MRI (arthrogram) 
conducted on May 31, 2005.  Following 
such review, the examiner should provide 
an addendum to her diagnoses and 
examination report, to include whether 
the veteran objectively experiences 
instability and if so, whether, in the 
examiner's opinion, the objective 
findings reveal slight, moderate, or 
severe instability of the left knee.  
That opinion should be based on review of 
the medical evidence in the claims file 
and sound medical principles.  A 
rationale for any opinions given should 
be provided.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





 
 
 
 

